IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1894
                             Filed October 14, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANE MICHAEL SIRES,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      The defendant challenges the sufficiency of the evidence supporting his

conviction for burglary in the third degree. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Heather Ann

Mapes, Assistant Attorneys General, Thomas J. Ferguson, County Attorney, and

James Katcher, Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                        2



MCDONALD, Judge.

      The defendant Shane Shires was convicted of burglary in the third degree,

in violation of Iowa Code sections 713.1 and 713.6A(1) (2013), and sentenced as

a habitual offender pursuant to Iowa Code sections 902.8 and 902.9.            The

defendant appeals his conviction, arguing the evidence was insufficient to

establish he had specific intent to commit a theft, an element of the offense. See

Iowa Code § 713.1.

      The standard of review for challenges to the sufficiency of the evidence is

for corrections of errors at law. See State v. Edouard, 854 N.W.2d 421, 431

(Iowa 2014). “In reviewing challenges to the sufficiency of evidence supporting a

guilty verdict, courts consider all of the record evidence viewed in the light most

favorable to the State, including all reasonable inferences that may be fairly

drawn from the evidence.” State v. Stanford, 814 N.W.2d 611, 615 (Iowa 2012).

We will uphold a verdict if there is substantial evidence to support it. See id.

“Evidence is considered substantial if, when viewed in the light most favorable to

the State, it can convince a rational jury that the defendant is guilty beyond a

reasonable doubt.” Id. But “[e]vidence that raises only suspicion, speculation, or

conjecture is not substantial evidence.” State v. Thomas, 561 N.W.2d 37, 39

(Iowa 1997) (internal marks omitted). It is immaterial that the State’s evidence

was circumstantial. See Iowa R. App. P. 6.904(3)(p) (“Direct and circumstantial

evidence are equally probative.”). Intent is seldom proven by direct evidence.

See State v. Grant, 722 N.W.2d 645, 647-48 (Iowa 2006) (“Because it is difficult

to prove intent by direct evidence, proof of intent usually consists of
                                       3



circumstantial evidence and the inferences that can be drawn from that

evidence.”); State v. Sinclair, 622 N.W.2d 772, 780 (Iowa Ct. App. 2000) (“The

element of intent in burglary is seldom susceptible to proof by direct evidence.”

(citations omitted)).

       When the evidence is viewed in the light most favorable to the State,

including all reasonable inferences drawn therefrom, we conclude there is

substantial evidence the defendant intended to commit a theft. The evidence

showed sheriff’s deputies responded to a residential break-in in a rural area

outside Waterloo at approximately 6:00 a.m. after the home security system

activated. The owners of the home were out of town at the time of the break-in.

When the authorities responded to the scene, they observed the alarm was

loudly sounding. The jury could have reasonably inferred the loud alarm drove

away the intruder prior to the completion of any theft. See Goodenough v. State,

No. 07-0854, 2008 WL 2746334, at *3 (Iowa Ct. App. Jul. 16, 2008) (noting the

activation of an alarm drove the intruder from the building and scuttled further

entry prior to the completion of any theft). The deputies found the window of the

back door of the home was broken and entry was made into the home by

reaching through the broken window to unlock the door. See State v. Oetken,

613 N.W.2d 679, 686 (Iowa 2000) (“An intent to commit theft may be inferred

from an actual breaking and entering of a building which contains things of

value.”); Goodenough, 2008 WL 2746334, at *3 (stating the same). Snow from

the intruder’s shoes lead from the back door towards the kitchen. The deputies

followed the footprints from the home into a nearby corn field. The authorities
                                        4



observed the defendant lying on the ground.          Upon being detected, the

defendant jumped up and started running. The deputies pursued and ultimately

apprehended the defendant.      No items from the home were found on the

defendant’s person. The homeowners ultimately concluded no items were taken

from the home.    Under similar circumstances, we have concluded there was

substantial evidence establishing the specific intent to commit a theft in support

of a burglary conviction. See, e.g., State v. Sangster, 299 N.W.2d 661, 662-63

(Iowa 1980) (affirming defendant’s conviction where the defendant surreptitiously

entered a private garage, stole no items, and his shoes matched the wet

shoeprints on the garage floor); State v. Curry, No. 10-2009, 2013 WL 988794, at

*1-2 (Iowa Ct. App. Mar. 13, 2013) (affirming burglary conviction where the

defendant broke into the structure and was found hiding nearby despite the

absence of evidence anything was taken from structure); Goodenough, 2008 WL

2746334, at *3 (affirming conviction where the defendant broke into structure

containing things of value, alarm sounded, and there was no credible explanation

for entry); State v. Howard, 404 N.W.2d 196, 197-98 (Iowa Ct. App. 1987)

(affirming the defendant’s conviction where the rear window of a company

building was broken, office was ransacked, money was stolen, officers followed

snow footprints with a distinct tread for one and one-half to two and one-half

miles, officers saw the two defendants running, and co-defendant had money on

him).

        AFFIRMED.